tcmemo_2006_119 united_states tax_court william c and josephine houchin petitioners v commissioner of internal revenue respondent w c houchin corporation petitioner v commissioner of internal revenue respondent docket nos filed date h cranston pope for petitioners stephen r takeuchi for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 a all amounts are rounded to the nearest dollar unless otherwise indicated all section references are to continued of dollar_figure with regard to petitioners william and josephine houchin’s federal_income_tax respondent determined the following deficiencies in and accuracy-related_penalties on petitioner w c houchin corp ’s federal income taxes penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number after concessions we must decide whether petitioner w c houchin corp should recognize dollar_figure of lawsuit settlement proceeds in income in whether petitioners william and josephine houchin are liable for the accuracy-related_penalty pursuant to sec_6662 for and whether w c houchin corp is liable for the accuracy-related_penalty pursuant to sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners william and continued the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure on brief respondent conceded the deficiency and penalty related to w c houchin corp petitioners and respondent stipulated the treatment of several adjustments in the notices of deficiency issued to w c houchin corp for the year and to william and josephine houchin for the year if the court finds for respondent with regard to the recognition of income by w c houchin corp in josephine houchin resided in lynn haven florida at the time they filed their petition petitioner w c houchin corp ’s principal_place_of_business was in colorado at the time the petition was filed w c houchin corp was incorporated in texas in as a c_corporation william houchin conveyed personal and real_property located in huerfano county colorado huerfano property including all oil gas and other minerals to w c houchin corp on date w c houchin corp converted to an s_corporation effective date william houchin is the president and sole shareholder of w c houchin corp from to w c houchin corp used the accrual_method of accounting the huerfano property conveyed to w c houchin corp was subject_to a carbon dioxide gas lease to atlantic richfield co arco the gas lease permitted arco to enter onto the huerfano property and explore for oil_and_gas the gas lease also permitted arco to produce any discovered carbon dioxide gas and lay pipelines to transport the gas the terms of the lease required arco to pay a royalty when any discovered carbon dioxide gas was sold the transfer by william houchin to w c houchin corp included the rights to receive the royalties paid_by arco under the lease at a certain period prior to the years in issue arco discovered carbon dioxide gas under the huerfano property and transported the gas via pipeline from colorado into west texas arco sold the gas to oil producers in west texas the oil producers injected the carbon dioxide gas into oil reservoirs via injection wells to increase oil production from nearby producing wells the huerfano property gas lease was part of a group of gas leases consolidated into the sheep mountain operating_unit area that group of leases on adjacent land determined the share of royalties the landowners received for carbon dioxide gas produced from the common reservoir beneath the adjacent lands the leases required arco to pay the sheep mountain operating_unit area owners including w c houchin corp the owners’ royalties in exxon purchased a 50-percent interest in carbon dioxide production from the sheep mountain operating_unit area exxon as a result of the purchase was required to reimburse arco for percent of the royalties paid for the carbon dioxide gas produced on date arco filed a complaint in the u s district_court for the district of colorado against several carbon dioxide gas lessees including william houchin in the we note that william c houchin is the named defendant in the civil_action brought by arco w c houchin corp continued complaint arco requested a declaratory_judgment declaring as proper the deductions that decreased the royalties paid to the gas lessees the disputed deductions were related to the cost of transporting the carbon dioxide gas from colorado to west texas the defendant gas lessees including william houchin counterclaimed against both arco and exxon for inter alia alleged unpaid royalties for past production as a result of improper transportation deductions transportation portion and allegedly undervaluing the carbon dioxide gas sold valuation portion for purposes of computing the royalties paid to the lessees the u s district_court for the district of colorado dismissed exxon from the case however exxon was obligated to pay percent of any royalties determined to be due in the case and therefore exxon remained involved in the resolution of the lawsuit in november of the court granted defendants’ motion for summary_judgment on the transportation portion of the case the parties engaged the services of an arbitrator and commenced continued however received the rights to all oil gas and minerals related to the huerfano property prior to the filing of arco’s civil_action the parties negotiated and settled the case with william houchin w c houchin corp however is the owner of the royalty income from the gas lease and reported the settlement agreement on its u s income_tax return for an s_corporation settlement negotiations in january of in april of the court granted arco’s motion to exclude the defendants’ expert witness testimony that related to the valuation portion of the case arco and exxon desired to obtain simultaneously a settlement agreement with william houchin and a codefendant by letter dated date william houchin’s attorney gary c davenport communicated to him a combined dollar_figure million settlement offer from arco and exxon separately made to both william houchin and the codefendant on date william houchin and the codefendant separately accepted the combined settlement offer of dollar_figure million to be divided between william houchin and the codefendant on date william houchin received the settlement agreement for his separate settlement the settlement agreement contains the following language payment in consideration of the release and agreements described above arco and exxon agree to wire transfer to houchin’s attorneys a total of dollar_figure million dollar_figure on date in full and complete compromise and satisfaction of his counterclaim that his royalty has been underpaid and in full and complete compromise and satisfaction of the codefendant’s claim that its royalty has been underpaid counterparts this settlement agreement may be executed by the settling parties in any number of counterparts each of which shall be deemed an original instrument but all of which together shall constitute one and the same instrument this settlement agreement shall become effective immediately upon execution by all the settling parties applicable law this settlement agreement shall be interpreted construed and enforced in accordance with the laws of the state of colorado in witness whereof the settling parties have executed this settlement agreement as of date petitioner william houchin executed the settlement agreement on date the codefendant executed a separate settlement agreement on date g b weeden representative of exxon executed both settlement agreements on date t l holland attorney-in-fact for arco executed both settlement agreements on date the law firm that represented william houchin in the negotiations with arco and exxon namely mcgloin davenport severson snow calculated william houchin’s portion of the combined dollar_figure million settlement as dollar_figure and so informed him in a document dated date entitled houchin disbursement statement on date mcgloin davenport severson snow received by wire transfer the dollar_figure million settlement amount on date mcgloin davenport severson snow sent william houchin a check in the amount of his net settlement proceeds on date william houchin received the settlement proceeds check on date mcgloin davenport severson snow and arco signed and filed a stipulated dismissal with prejudice on date the u s district_court for the district of colorado dimissed william houchin from the lawsuit with prejudice the parties stipulated that the correct amount of income received by w c houchin corp from the settlement agreement with exxon and arco for the purpose of calculating any income adjustment is dollar_figure petitioner w c houchin corp did not report the royalty income received from the settlement on its corporate_income_tax return petitioner w c houchin corp reported the royalty income and related settlement expenses on its corporate return for the first year for which the corporation elected s_corporation status petitioners william and josephine houchin reported the royalty income received from the settlement among other settlement-related items as flowthrough items on their individual federal_income_tax return opinion i settlement-related deficiency a burden_of_proof sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues relevant to ascertaining liability for tax in the case of court proceedings arising from examinations commenced after date see supra note petitioners however do not assert or show that sec_7491 shifts the burden_of_proof to respondent therefore petitioners bear the burden_of_proof rule a see also 439_us_522 noting that the commissioner is afforded much latitude for discretion and the taxpayer bears a heavy burden_of_proof with respect to accounting issues b parties’ assertions and relevant internal_revenue_code sections and regulations respondent asserts that w c houchin corp should recognize the settlement payment from arco and exxon as income in w c houchin corp was a c_corporation in petitioners maintain that the settlement payment should be recognized in when w c houchin corp elected to become an s_corporation sec_451 provides that the amount of any item_of_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is properly accounted for as of a different period under the accrual_method of accounting_income is to be included for the taxable_year when all events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs w c houchin corp was an accrual_method taxpayer in and all-events test a application to w c houchin corp under the all-events test the fixed_right to receive the income is controlling and not whether there has been actual receipt of the income 292_us_182 typically all the events that fix the right to receive income have occurred when the income is actually or constructively received due or earned by performance 372_us_128 108_tc_448 affd in part revd in part and remanded on another ground 184_f3d_786 8th cir when the right to receive a set amount of income becomes fixed the income ordinarily accrues spring city foundry co v commissioner supra pincite 91_tc_1085 affd 965_f2d_818 10th cir an accrual basis taxpayer must report income in the year the right to such income accrues despite the necessity for mathematical computations or ministerial acts 286_us_290 227_f2d_724 9th cir affg 20_tc_894 107_tc_282 affd 161_f3d_1231 9th cir resale mobile homes inc v commissioner supra pincite the terms of the houchin settlement agreement dictate when the right of w c houchin corp to the income accrued the settlement agreement states that the settling parties have executed this settlement agreement as of date petitioner william houchin executed the settlement agreement on date the codefendant executed a separate settlement agreement on date representatives of exxon and arco executed both settlement agreements on december and respectively paragraph states this settlement agreement shall become effective immediately upon execution by all the settling parties the settlement agreement was effective by date therefore w c houchin corp ’s right to the settlement agreement income became fixed in the settlement agreement states that arco and exxon agree to wire transfer to houchin’s attorneys a total of dollar_figure million dollar_figure on date in full and complete compromise and satisfaction of houchin’s counterclaim that his royalty has been underpaid and in full and complete compromise and satisfaction of the codefendant’s claim that its royalty has been underpaid for purposes of the all-events the codefendant had a separate settlement agreement and was not a party to the houchin settlement agreement even so the codefendant executed his settlement agreement on date test once the settlement agreement became effective as it did on or before date it fixed w c houchin corp ’s right to receive the settlement amount regardless of the agreed upon delivery date therefore the all-events test was satisfied in b petitioners’ arguments and applicable law petitioners argue that under colorado law a contract must be signed and delivered to take effect whether parties have entered into a contract is a question of fact s colo mri ltd v med-alliance inc 166_f3d_1094 10th cir the settlement agreement states that the settling parties have executed this settlement agreement as of date and that this settlement agreement shall become effective immediately upon execution by all settling parties as all parties signed the agreement on or before date and the agreement states that it is effective in we find that all provisions of the settlement agreement were effective and accordingly in force in assuming arguendo that delivery is required for a contract to take effect under colorado law and that delivery did not occur until the above-mentioned provisions of the settlement agreement cause the effective date of the contract to be in and therefore the all-events test was satisfied in amount of income the amount of income received by william houchin on behalf of his corporation from arco and exxon in satisfaction of his counterclaim that his royalties were underpaid is determined by the terms of the settlement agreement the settlement agreement details an dollar_figure million amount transferred to william houchin and a codefendant in satisfaction of their counterclaims that their royalties were underpaid the calculation detailed on the houchin disbursement statement dated date shows that william houchin’s portion of the total settlement was dollar_figure in the notice_of_deficiency issued to w c houchin corp for the year ending date respondent determined a dollar_figure adjustment to income for arco settlement-royalty income the parties stipulated that the correct amount of income received by william houchin from the settlement agreement with arco and exxon is dollar_figure the amount of income due william houchin could be determined with reasonable accuracy by the end of c conclusion we hold that because the all-events test was satisfied in and the amount of income could be determined with reasonable accuracy as of the end of the settlement agreement income see supra note see supra note of dollar_figure is includable in w c houchin corp ’s gross_income for the taxable_year ii sec_6662 accuracy-related_penalty a burden of production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 once the commissioner has done so the burden_of_proof is upon the taxpayer to establish reasonable_cause and good_faith higbee v commissioner supra pincite w c houchin corp is not an individual accordingly sec_7491 does not apply to its case see 126_tc_191 beiner inc v commissioner tcmemo_2004_ b penalty analysis pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on a return sec_6662 an understatement is a substantial_understatement for a c_corporation when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on a return sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id william c and josephine houchin respondent determined an accuracy-related_penalty under sec_6662 of dollar_figure with regard to petitioners william c and josephine houchin’s federal_income_tax it is clear from the record that william and josephine houchin provided their accountant jim garner all records and information necessary to prepare their federal_income_tax return mr garner conversed with william and josephine houchin to determine the correct treatment of the settlement agreement proceeds william and josephine houchin relied upon mr garner to prepare the return and mr garner was aware of william and josephine houchin’s reliance it is clear from the record that william and josephine houchin reasonably relied in good_faith on their accountant we conclude that for the year in issue william and josephine houchin had reasonable_cause and acted in good_faith as to any underpayment resulting from the settlement agreement proceeds accordingly we hold that william and josephine houchin are not liable for the penalty pursuant to sec_6662 because we find for respondent with regard to the recognition of income by w c houchin corp in we need not decide the deficiency issued to william and josephine houchin for the year as petitioner and respondent stipulated the treatment of the adjustments asserted in the notice_of_deficiency w c houchin corp respondent determined a tax_deficiency of dollar_figure for william houchin provided the accountant that prepared w c houchin corp ’s federal_income_tax return jim garner all records and information necessary to prepare its federal_income_tax return mr garner conversed with william houchin to determine the correct treatment of the settlement agreement proceeds william houchin relied upon mr garner to prepare the return and mr garner was aware of mr houchin’s reliance it is clear from the record that w c houchin corp reasonably relied in good_faith on its accountant consequently we conclude that for w c houchin corp had reasonable_cause and acted in good_faith as to any underpayment resulting from the settlement agreement proceeds accordingly we hold that w c houchin corp is not liable for the penalty pursuant to sec_6662 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule
